Citation Nr: 1015844	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  05-05 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD) prior to January 21, 
2001.

2.  Entitlement to an initial rating in excess of  70 percent 
for PTSD from January 26, 2001, to November 1, 2004 
(excluding periods of total ratings from October 24, 2002, to 
December 2, 2003, and from June 29, 2004, to October 31, 
2004).

3.  Entitlement to an initial rating in excess of 70 percent 
for PTSD from November 1, 2004.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The Veteran appeared for a Travel Board hearing at the RO on 
May 24, 2006.  The Veterans Law Judge who conducted the 
hearing is no longer with the Board.  In March 2010, the 
Board sent a letter to the Veteran informing him of this fact 
and offered him the opportunity to testify at another 
hearing.  The Veteran responded in March 2010 that he did not 
wish to appear at another hearing.  

By its decision of May 14, 2007, the Board of Veterans' 
Appeals (Board) denied the Veteran's appeal for an effective 
date prior to June 6, 2000, for service connection for PTSD.  
In addition, the Board denied entitlement to an initial 
rating in excess of 30 percent for PTSD from June 6, 2000, to 
January 20, 2001; granted an initial rating of 100 percent 
therefor from January 21, 2001, to January 25, 2001; granted 
an initial rating of 70 percent, but none greater, from 
January 26, 2001, to October 23, 2002; granted an initial 
rating of 100 percent therefor from October 24, 2002, to 
December 2, 2002 (though incorrectly noted to be December 2, 
2003, in the decision itself); denied entitlement to an 
initial rating in excess of 70 percent therefor from February 
1, 2003, to June 28, 2004; granted an initial rating of 100 
percent therefor from June 29, 2004, to October 31, 2004; and 
denied entitlement to an initial rating in excess of 70 
percent therefor from November 1, 2004.

An appeal to the United States Court of Appeals (Court) 
followed, and the parties thereafter jointly moved the Court 
to vacate and remand that portion of the Board's decision in 
which an initial rating of less than 100 percent was assigned 
for the Veteran's PTSD.  The parties specifically noted that 
no appeal was being taken as to the denial of an earlier 
effective date for the grant of service connection for PTSD, 
which the Board also denied in its May 2007 decision. 

The Court by its June 2008 order granted the parties' motion, 
vacating the Board's action denying entitlement to an initial 
rating in excess of 30 percent from June 6, 2000, to January 
20, 2001, as well as an initial rating in excess of 70 
percent from January 26, 2001, to October 23, 2002; from 
February 1, 2003, to June 28, 2004; and from November 1, 
2004.

The case has since been returned to the Board for further 
review. Following the case's return, the Veteran has 
submitted additional documentary evidence directly to the 
Board, along with a written waiver for its initial 
consideration by the RO.

The basis of the Court's vacatur of pertinent portions of the 
Board's decision of May 2007, as indicated in the parties' 
joint motion, was the failure by the Board to ensure that VA 
had fully complied with its duty to assist in the development 
of all pertinent records, and, in particular, complete 
clinical records from the Vet Center operated by VA in 
Trenton, New Jersey.

The Board then remanded the case in October 2008 for 
additional evidentiary and procedural development consistent 
with the joint motion.  A supplemental statement of the case 
was issued by the RO in January 2010, continuing to deny the 
benefits sought on appeal.

The Veteran was granted a total rating based on individual 
unemployability (TDIU) effective November 1, 2004.

With the exception of the period from November 1, 2004, 
onward, the issue on appeal is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the period beginning November 1, 2004, the Veteran's PTSD 
is manifested by total occupational and social impairment.
 

CONCLUSION OF LAW

For the period from November 1, 2004, the criteria for a 
disability rating of 100 percent for PTSD have been met. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to notify and assist 
the claimant in the development of a claim.  VA regulations 
for the implementation of the VCAA were codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

As the only final determination rendered in the instant 
decision is fully favorable to the Veteran, the application 
of the VCAA is moot.  Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Initial rating in excess of 70 percent for PTSD from November 
1, 2004

Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition. The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2009).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2009).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which in turn incorporates criteria contained in the General 
Rating Formula for Mental Disorders.

Under the General Rating Formula, a noncompensable disability 
rating is warranted when a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational or social functioning or to 
require continuous medication.

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation is warranted for PTSD if the Veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 

The schedular criteria incorporate the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 
4.130.

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).

A GAF score of 21-30 indicates behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).

A GAF score of 31-40 indicates some impairment in reality 
testing or communications or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood. 

A GAF score of 41-50 is assigned where there are, "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)." 

A GAF score of 51-60 rating indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
Veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Background

In December 2004, Dr. KKJ (PhD) submitted a letter indicating 
the Veteran's symptoms, which included high levels of 
anxiety, feelings of worthlessness and despair, severe, 
current, and persistent sleep loss or interruption and a long 
history of repetitive and recurrent combat related 
flashbacks.  He was anxious and depressed.  He had a current 
history of heightened arousal, to include disillusionment and 
demoralization.  A rage pattern was noted, as was persistent 
suicidal ideation.  

Dr. KKJ stated that the Veteran was unable to function within 
his chosen profession or within personal and societal 
relationships because of his PTSD.  Dr. KKJ diagnosed the 
Veteran with chronic and severe PTSD and major depressive 
disorder with psychotic features.  He assigned a GAF of 30 
and noted that it was not expected to improve.  The Veteran 
was deemed to be totally and permanently unemployable.

At his May 2006 board hearing, the Veteran reported that he 
stopped working in July 2004.

In July 2008, DLJ and JG, counselors at the Vet Center, 
submitted a letter noting that the Veteran had increased 
symptoms and continued to suffer from anger, nightmares, 
intrusive thoughts, sleep disturbances, depression, and grief 
due to his war experiences.  

In September 2008, VA examiner Dr. MR submitted a letter 
stating the Veteran had a diagnosis of PTSD and depression.  
The letter noted that the Veteran was unable to work.

The Veteran was afforded a VA examination in April 2009.  At 
that time, he reported that he had been married for over 30 
years and that he had two children.  He was unable to recall 
exactly how long he had been married or the exact ages of his 
children.  The examiner stated that the Veteran had severe 
and chronic PTSD, as well as secondary symptoms of severe 
panic disorder which were clearly a byproduct of the 
Veteran's heightened anxiety and PTSD-related symptoms.  

The Veteran had frequent flashbacks and dissociative 
reactions which may have been mistaken for hallucinations and 
delusions in the past, however, they were very vivid 
flashbacks and dissociative reactions to his combat 
experiences.  He continued to have sleep impairment, 
including frequent waking and nightmares.  He had an 
extremely heightened startle response.  The Veteran stated he 
had a hair trigger explosive disorder in which if he was 
unexpectedly aroused, he would become extremely potentially 
violent and emotional.  He was constantly avoiding 
interaction with people and withdrew from his own family.  He 
was clearly behaving inappropriately in social situations.  
He displayed a blunted affect throughout the examination 
despite the fact it was apparent he was experiencing severe 
anxiety.  The examiner noted a neglect of personal 
appearance, as the Veteran's clothing was dirty and he was 
disheveled.  The report indicated that he needed reminding to 
complete basic grooming tasks.  Additionally, he appeared to 
experience daily panic attacks.  

Upon examination, the Veteran's interactions were socially 
inappropriate.  He did not extend his hand to handshake and 
he did not engage socially.  He also failed to make eye 
contact.  He did not appear to have rehearsed these symptoms.  
He was guarded, but cooperative during the examination.  
Motor activity was calm.  Mood was neutral to somewhat 
irritable, affect was blunted, and speech was normal.  There 
was no evidence of perceptual impairment, however, the 
Veteran did admit to extreme flashbacks and feelings of 
paranoia.  He did not appear to experience hallucinations or 
delusions.  His thought content was appropriate to the 
interview.  The Veteran denied suicidal and homicidal 
ideation, but did admit to have any explosive temper.  He was 
oriented to time, place and person.  His memory and 
concentration and impulse control appeared to be impaired.  
The Veteran described his relationship with his wife as 
relatively impaired, stating they fight all the time and he 
avoided dealing with her on a regular basis.  

The examiner diagnosed the Veteran with very severe chronic 
PTSD and assigned a GAF of 29. The examiner stated the 
Veteran had virtually totally impaired socialization.  He was 
unable to work as consequence of his extremely impaired 
abilities to focus and concentrate, his severe panic attacks 
and his severe flashbacks.  He was deemed unemployable as a 
consequence of his involuntary flashbacks and dissociative 
reactions, his extremely heightened arousal with associated 
panic attacks, inability to focus and inattentiveness to 
grooming and hygiene.  

Analysis

From November 1, 2004, the Veteran is assigned a disability 
rating of 70 percent.  The medical evidence of record during 
this period, as set forth in pertinent part above, 
demonstrates symptoms indicative of serious occupational and 
social impairment with an inability to work or have friends.  
VA examiners have noted the serious nature of the disability, 
including extreme isolation and the limited likelihood that 
he could maintain employment.  Again, the Veteran has not 
worked since July 2004, and the evidence within the period in 
question includes GAF scores as low as 29, signifying very 
serious impairment.

The Board does acknowledge that some evidence within the 
period in question appears to reveal a lesser degree of 
symptomatology.  See November 2005, March 2007, and February 
2009 VA outpatient treatment reports.  In such records, the 
Veteran denied suicidal ideation and hallucinations, had 
normal speech, and energy and motivation were good.  GAF 
scores on such occasions were 65.  However, such instances of 
improved symptoms were short-lived, and the overall 
disability picture more nearly approximates the 100 percent 
rating for the majority of the period in question.  
Therefore, resolving doubt in the Veterans' favor, the Board 
finds that the higher 100 percent evaluation is appropriate 
for the entirety of the rating period beginning November 1, 
2004.  Indeed, it must be remembered that even in the reports 
reflecting better symptoms, the Veteran remained 
unemployable.  

In sum, from November 1, 2004, the record is found to support 
a 100 percent schedular rating for PTSD.  In reaching this 
conclusion, the evidence is at least in equipoise, and the 
benefit of the doubt doctrine has been applied.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Extra-Schedular Considerations

In exceptional cases an extraschedular rating may be 
provided. 38 C.F.R. § 3.321 (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization"). 

When the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step, a determination of whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating. 

Medical records indicate there are no PTSD symptoms beyond 
those contemplated by the rating criteria.  38 C.F.R. 
§§ 4.123, 4.124, 4.124(a) (2009).  Further consideration of 
an extraschedular rating is; therefore, not warranted.


ORDER
From November 1, 2004, entitlement to an initial rating of 
100 percent for PTSD is granted, subject to governing 
criteria applicable to the payment of monetary benefits.  


REMAND

For the remainder of the rating period on appeal, prior to 
November 1, 2004, additional development is required before 
the Board may proceed with adjudication.  Specifically, it 
does not appear that there has been substantial compliance 
with the Board's prior remand instructions in October 2008.  
In this regard, it is noted that remand instructions of the 
Board are neither optional nor discretionary.  Indeed, the 
Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

The Board in October 2008 remanded the case so that records 
from the VA Vet Center and its Readjustment Counseling 
Service, located in Trenton, New Jersey, could be obtained.  
A handwritten note in the claims file (written within a copy 
of the Board's remand, on page 4) states that the requested 
records had been "included in treatment records from East 
Orange."  The Board has located the VA treatment records 
that have been added to the record since the October 2008 
remand.  Such records clearly include outpatient treatment 
reports, but these all appear to be from VA outpatient 
clinics, including in Brick, New Jersey.  Some records were 
printed at Lyons New Jersey Healthcare System.  However, none 
of the records appear to be from a Vet Center and the only 
treatment records in the file that are clearly from the 
Readjustment Counseling Service in Trenton, New Jersey, are 
dated in 2003 and were already of record prior to the Board's 
remand.  Therefore, the Board cannot conclude that the 
outstanding records requested in October 2008 have been 
obtained and associated with the claims folder.  Thus, 
additional development is required here.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of the Veteran's clinical 
records from the VA Vet Center and its 
Readjustment Counseling Service in 
Trenton, New Jersey.  Such records should 
include both individual and group therapy 
notes.  If no such records are available, 
this fact must be noted in the record and 
communicated to the Veteran.    

2.  Obtain any additional VA outpatient 
treatment records from May 2009 to the 
present.  

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent supplemental 
statement of the case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


